Name: Commission Regulation (EC) No 2765/1999 of 16 December 1999 amending the Annex to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy
 Date Published: nan

 Avis juridique important|31999R2765Commission Regulation (EC) No 2765/1999 of 16 December 1999 amending the Annex to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds Official Journal L 338 , 30/12/1999 P. 0001 - 0055COMMISSION REGULATION (EC) No 2765/1999of 16 December 1999amending the Annex to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds(1), as last amended by Regulation (EC) No 2605/1999(2), and in particular the last paragraph of Article 3 thereof,Whereas:(1) Regulation (EEC) No 3846/87 provides for the publication of the full version of the refund nomenclature to be used from 1 January each year as it follows from the regulatory provisions on export arrangements for agricultural products(3);(2) account must be taken of amendments to the Combined Nomenclature introduced by Commission Regulation (EC) No 2204/1999 of 12 October 1999 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(4), applicable from 1 January 2000,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 3846/87 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 366, 24.12.1987, p. 1.(2) OJ L 316, 10.12.1999, p. 32.(3) Incorporated in the Annex to this Regulation are amendments resulting from the adoption of the following measures:- Commission Regulation (EC) No 381/1999 (OJ L 46, 20.2.1999, p. 28),- Commission Regulation (EC) No 565/1999 (OJ L 70, 17.3.1999, p. 3).(4) OJ L 278, 28.10.1999, p. 1.ANNEXAGRICULTURAL PRODUCT NOMENCLATURE FOR EXPORT REFUNDSCONTENTS>TABLE>1. Cereals and wheat or rye flour, groats or meal>TABLE>2. Rice and broken rice>TABLE>3. Products processed from cereals>TABLE>4. Cereal-based compound feedingstuffs>TABLE>5. Beef and veal>TABLE>NB:Article 33 of Council Regulation (EC) No 1254/1999 (OJ L 160, 26.6.1999, p. 21) provides that no export refunds are to be granted on products imported from third countries and re-exported to third countries.6. Pigmeat>TABLE>7. Poultrymeat>TABLE>8. Eggs>TABLE>9. Milk and milk products>TABLE>>TABLE>>TABLE>10. Fruits and vegetables>TABLE>11. Products processed from fruits and vegetables>TABLE>12. Olive oil>TABLE>13. White and raw sugar without further processing>TABLE>14. Syrups and other sugar products>TABLE>15. Wine>TABLE>